   Case 1:20-cv-06274-LAK Document 11-7 Filed 09/30/20 Page 1 of 83




                 20 Civ. 06274 (LAK)
                     United States District Court

                               for the
                   Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                DEBTORS,


         PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                         DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                           PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume VII - A0700-A0781
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-15 Filed 07/08/1911-7Entered
                                              Filed 09/30/20  Page 2 of 83
                                                    07/08/19 21:19:09   Ex. 15
                                 Pg 1 of 82




                EXHIBIT 15




                                    A0700
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-15 Filed 07/08/1911-7Entered
                                              Filed 09/30/20  Page 3 of 83
                                                    07/08/19 21:19:09   Ex. 15
                                 Pg 2 of 82




                                    A0701
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-15 Filed 07/08/1911-7Entered
                                              Filed 09/30/20  Page 4 of 83
                                                    07/08/19 21:19:09   Ex. 15
                                 Pg 3 of 82




                                    A0702
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-15 Filed 07/08/1911-7Entered
                                              Filed 09/30/20  Page 5 of 83
                                                    07/08/19 21:19:09   Ex. 15
                                 Pg 4 of 82




                                    A0703
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-15 Filed 07/08/1911-7Entered
                                              Filed 09/30/20  Page 6 of 83
                                                    07/08/19 21:19:09   Ex. 15
                                 Pg 5 of 82




                                    A0704
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-15 Filed 07/08/1911-7Entered
                                              Filed 09/30/20  Page 7 of 83
                                                    07/08/19 21:19:09   Ex. 15
                                 Pg 6 of 82




                                    A0705
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-15 Filed 07/08/1911-7Entered
                                              Filed 09/30/20  Page 8 of 83
                                                    07/08/19 21:19:09   Ex. 15
                                 Pg 7 of 82




                                    A0706
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-15 Filed 07/08/1911-7Entered
                                              Filed 09/30/20  Page 9 of 83
                                                    07/08/19 21:19:09   Ex. 15
                                 Pg 8 of 82




                                    A0707
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 10 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 9 of 82




                                    A0708
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 11 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 10 of 82




                                    A0709
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 12 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 11 of 82




                                    A0710
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 13 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 12 of 82




                                    A0711
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 14 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 13 of 82




                                    A0712
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 15 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 14 of 82




                                    A0713
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 16 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 15 of 82




                                    A0714
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 17 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 16 of 82




                                    A0715
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 18 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 17 of 82




                                    A0716
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 19 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 18 of 82




                                    A0717
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 20 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 19 of 82




                                    A0718
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 21 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 20 of 82




                                    A0719
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 22 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 21 of 82




                                    A0720
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 23 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 22 of 82




                                    A0721
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 24 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 23 of 82




                                    A0722
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 25 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 24 of 82




                                    A0723
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 26 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 25 of 82




                                    A0724
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 27 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 26 of 82




                                    A0725
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 28 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 27 of 82




                                    A0726
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 29 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 28 of 82




                                    A0727
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 30 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 29 of 82




                                    A0728
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 31 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 30 of 82




                                    A0729
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 32 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 31 of 82




                                    A0730
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 33 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 32 of 82




                                    A0731
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 34 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 33 of 82




                                    A0732
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 35 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 34 of 82




                                    A0733
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 36 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 35 of 82




                                    A0734
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 37 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 36 of 82




                                    A0735
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 38 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 37 of 82




                                    A0736
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 39 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 38 of 82




                                    A0737
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 40 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 39 of 82




                                    A0738
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 41 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 40 of 82




                                    A0739
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 42 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 41 of 82




                                    A0740
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 43 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 42 of 82




                                    A0741
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 44 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 43 of 82




                                    A0742
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 45 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 44 of 82




                                    A0743
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 46 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 45 of 82




                                    A0744
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 47 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 46 of 82




                                    A0745
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 48 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 47 of 82




                                    A0746
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 49 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 48 of 82




                                    A0747
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 50 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 49 of 82




                                    A0748
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 51 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 50 of 82




                                    A0749
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 52 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 51 of 82




                                    A0750
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 53 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 52 of 82




                                    A0751
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 54 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 53 of 82




                                    A0752
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 55 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 54 of 82




                                    A0753
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 56 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 55 of 82




                                    A0754
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 57 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 56 of 82




                                    A0755
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 58 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 57 of 82




                                    A0756
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 59 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 58 of 82




                                    A0757
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 60 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 59 of 82




                                    A0758
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 61 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 60 of 82




                                    A0759
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 62 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 61 of 82




                                    A0760
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 63 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 62 of 82




                                    A0761
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 64 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 63 of 82




                                    A0762
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 65 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 64 of 82




                                    A0763
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 66 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 65 of 82




                                    A0764
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 67 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 66 of 82




                                    A0765
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 68 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 67 of 82




                                    A0766
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 69 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 68 of 82




                                    A0767
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 70 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 69 of 82




                                    A0768
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 71 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 70 of 82




                                    A0769
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 72 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 71 of 82




                                    A0770
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 73 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 72 of 82




                                    A0771
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 74 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 73 of 82




                                    A0772
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 75 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 74 of 82




                                    A0773
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 76 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 75 of 82




                                    A0774
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 77 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 76 of 82




                                    A0775
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 78 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 77 of 82




                                    A0776
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 79 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 78 of 82




                                    A0777
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 80 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 79 of 82




                                    A0778
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 81 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 80 of 82




                                    A0779
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 82 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 81 of 82




                                    A0780
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-15 Filed        11-7Entered
                                07/08/19     Filed 09/30/20  Page 83 of Ex.
                                                    07/08/19 21:19:09   83 15
                                 Pg 82 of 82




                                    A0781
